DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-6, 8, 11, 13-14, 17-19, 21 and 25-26 are currently under examination. Claims 7, 9-10, 12, 15-16, 20 and 22-24 are withdrawn from consideration. Claims 1, 3, 5, 13 and 21 are amended. Claim 26 is newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-6, 8, 11, 13-14, 17-19 and 21 is withdrawn.
Claims 1-6, 8, 13-14, 17-19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2017/0174523 A1) is amended as set forth below.
Claims 11 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. is withdrawn.
Amended and New grounds of rejections are set forth below. 
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 13-14, 17-19, 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2017/0174523 A1).
Regarding claims 1 and 25, Goh et al. teach a method for depolymerization of a cured epoxy resin material (Title, Abstract, [0024]-[0029] and [0036]-[0045]) containing carbon fiber reinforced plastics (applicant’s Fiber-Reinforced Polymer, applicant’s a matrix digest solution having fibers as recited in claim 1 and the Fiber-Reinforced Polymer composite having fibers as recited in claim 25)  ([0075]) comprising providing a cured epoxy resin material containing carbon fiber reinforced plastics, depolymerized (applicant’s degrading ) Fiber-Reinforced Polymer with an aqueous solution of H2O2, metal oxide MnO2 and bubbling oxygen gas ([0115]) at 700C (applicant’s predetermined temperature) [0097], [0120], [0181] and Table 1), and separated filler (applicant’s removing fibers from the matrix) ([0093]-[0096], [0115] and [0120]).
Since Goh et al. teach all of the claimed reagents, composition and method of depolymerization of Fiber-Reinforced Polymer, the physical properties of the fiber-reinforced matrix (i.e., degrading FRP matrix, solubilizing the fiber-reinforced matrix, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
As discussed above, the depolymerization process comprises bubble O2, therefore the process of Goh et al. is aerobic depolymerization as the instant claim 1.
Regarding claim 2, the filler taught by Goh et al. is carbon fibers ([0111]).
Regarding claim 3, the carbon fiber reinforced plastics taught by Goh et al. is pretreated as the instant claim ([0042]-[0044] and [0105]).
Regarding claim 4, as discussed above, the process taught by Goh et al. comprises an oxidation of cured epoxy resin material containing carbon fiber reinforced plastics in the presence of H2O2 and bubble oxygen gas as the instant claim.
Regarding claim 5, Goh et al. teach a cured epoxy resin material containing carbon fiber reinforced plastics obtained from a curing reaction of an epoxy compound having two or more epoxy groups and a curing agent having an amine group ([0062] and [0127]). As such, the resulting cured epoxy resin material is an amine-epoxy resin as the instant claim.
Regarding claims 6 and 8, as discussed above, the process taught by Goh et al. comprises MnSO4 as the instant claim ([0034]-[0035]).
Regarding claims 13-14 and 19, the process taught by Goh et al. include KOH as re-alkylation (FIG. 1).
Regarding claims 17-18, the cured epoxy resin material taught by Goh et al. contains diglycidyl ether  epoxy compound containing an aromatic amine curing agent as the instant claims ([0127]).
Regarding claim 21, as discussed above, the process taught by Goh et al. includes recover depolymerized product (e.g. carbon fibers) ([0093]).
The phrase of "the recovered organic materials are used as an accelerator for polymer curing” recites in claim 21 interpreted as intended use. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Goh et al. teach the same composition as the instant claims, the recovered organic materials would expect to be capable of performing these specific chemical reactions as an accelerator as per applicant claim 21. Therefore it meets the claim limitations.
Regarding claim 24, as discussed above, a cured epoxy resin material is treated with the composition comprising bubble oxygen gas into an aqueous MnO2 for depolymerization as the instant claim ([0115]).
Regarding claim 26, as discussed above, the process taught by Goh et al. includes recover depolymerized product (e.g. carbon fibers) as the instant claim ([0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. as applied to claim 1 above. 
Regarding claim 11, although Goh et al. do not teach MnCl2 as per applicant elected and claimed catalyst, MnSO4 taught by Goh et al. is considered as a chemical equivalent to the instant claimed MnCl2 used as a catalyst for depolymerization of cured epoxy resin material because both are Mn(II) salt. One of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 07/22/2022 have been considered but are moot in view of the amended and new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).